DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 7/2/2021, claims 1 – 20 are pending for examination. This action is non-final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15 – 20 are rejected under 35 U.S.C. §101 as being directed to non-patentable subject matter.
Claim 15 disclose “A computer-readable storage medium having program instructions encoded thereon that are executable by one or more processors to perform a computer-implemented method”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, such as “Devices in which embodiments may be implemented may include storage, such as storage drives, memory devices, and further types of physical hardware computer-readable storage media. Examples of such computer- readable storage media include, a hard disk, a removable magnetic disk, a removable optical disk, flash memory cards, digital video disks, random access memories (RAMs), read only memories (ROM), and other types of physical hardware storage media. In greater detail, examples of such computer-readable storage media include, but are not limited to, a hard disk associated with a hard disk drive, a removable magnetic disk, a removable optical disk (e.g., CDROMs, DVDs, etc.), zip disks, tapes, magnetic storage devices, MEMS (micro- electromechanical systems) storage, nanotechnology-based storage devices, flash memory cards, digital video discs, RAM devices, ROM devices, and further types of physical hardware storage media.” (Specification Paragraph [0122]). The specification also provides the interpretation that the computer-readable media may be interpreted as transitory signals, “[0123] Such computer-readable storage media are distinguished from and non-overlapping with communication media and modulated data signals (i.e., do not include communication media or modulated data signals). Communication media embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wireless media such as acoustic, RF, infrared and other wireless media, as well as wired media and signals transmitted over wired media. Embodiments are also directed to such communication media.” (Specification Paragraph [0123]). As such, the claims interpreted in light of the Specification include non-patentable subject matter. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory'  to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "nonhuman" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. 8erkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Dependent claims 16 – 20 inherit the rejections of their respective parent claims without curing their deficiencies.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

Claims 8 – 20 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites, in part, 
“determining one or more of a fulfiller or a fulfillment time for the fulfillment based at least on the information; and 
providing, from the queue, the request to the fulfiller at the fulfillment time over the network” (Examiner’s emphasis)
Claim 8 recites the determination of one or more of a fulfiller or a fulfillment time, and therefore only requires a single one of the optional elements be determined. Claim 8 subsequently teaches providing the request to the fulfiller at the fulfillment time. However, based upon the conditional statement, the fulfiller or the fulfillment time may not be determined, and therefore one of ordinary skill in the art may not know how to make, use, or practice the invention as at least one of the claim elements may be undetermined yet still used in the providing.
Independent claim 15 recites claim language similar to claim 8 and is rejected under the same rationale. Dependent claims 9 – 14 and 16 – 20 inherit the rejections of their respective parent claims without curing their deficiencies.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 4, 7 – 11, 14 – 18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Loiacono et al. (US 2018/0075215 A1), hereinafter “Loiacono”, in view of Heald et al. (US 2010/0125461 A1), hereinafter “Heald”.
Regarding claim 1, Loiacono teaches a system for dynamic routing of queued network-based communications performed by a host system that includes: 
one or more memory devices that store executable program code; and 
one or more processors operable to access the one or more memory devices and to execute the executable program code, the executable program code being configured to: 
receive, over a network from a requestor system, a request associated with a fulfillment (receiving an electronic prescription over a communication network (Loiacono Paragraph [0119]) electronic prescription is obtained from a provider system (Loiacono Paragraph [0028])); 
queue the request in a queue comprising a data structure (temporarily store the prescription in a prescription buffer datastore (Loiacono Paragraph [0120])); 
receive information over the network, the information comprising at least one of: 
identifying pharmacies based upon current geographic location of the patient (Loiacono Paragraph [0126]) obtaining patient information from a patient datastore (Loiacono Paragraphs [0046] and [0048])); 
temporal information from the user device; or 
related request information associated with another request; 
determine a fulfiller for the fulfillment based at least on the information (identifying one (or more) pharmacies based on the patient information (geographic location of the patient) (Loiacono Paragraphs [0126 – 0127])); and 
provide, from the queue, the request to the fulfiller over the network (routing, to the selected pharmacy, the electronic prescription (Loiacono Paragraphs [0129 – 0130])).  
Loiacono fails to teach of also determining a fulfillment time and providing the request to the fulfiller at the fulfillment time.
However, in analogous art, Heald teaches determining a fulfillment time and providing the request to the fulfiller at the fulfillment time (routing the prescription based upon a set of values, including a pickup time of the prescription order (Paragraphs [0036 – 0038])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Heald related to routing prescriptions to pharmacies based upon a determined adjusted fulfillment time and apply them to the teachings of Loiacono for the purpose of adjusting a pickup time to more efficiently use pharmacist time (Heald Paragraphs [0037 – 0039]). It would have been obvious to one of ordinary skill in the art as this allows for a more prompt preparing of orders and a more efficient process (Heald Paragraphs [0037 – 0039]).

Regarding claim 2, Loiacono and Heald teach the system of claim 1, wherein the request includes a pre-designated fulfiller to complete the fulfillment (electronic prescription may comprise a selected pharmacy or the virtual pharmacy (Loiacono Paragraph [0107])); and 
wherein said queue is performed irrespective of the pre-designated fulfiller being included in the request (receiving the electronic prescription and performing the interactive routing including storing the electronic prescription persistently (Loiacono Paragraph [0108])).  

Regarding claim 3, Loiacono and Heald teach the system of claim 1, wherein the information comprises one or more of the geolocation information, the temporal information, the related request information, or fulfiller information from a fulfiller system; and 
wherein one or more of the geolocation information, the temporal information, the related request information, or the fulfiller information include real-time information (identifying pharmacies based upon current geographic location of the patient (Loiacono Paragraph [0126]) obtaining patient information from a patient datastore (Loiacono Paragraphs [0046] and [0048])).  

Regarding claim 4, Loiacono and Heald teach the system of claim 1, wherein the requestor system is associated with a physician's office (provider is a physician (Loiacono Paragraph [0003])), the receiving an electronic prescription over a communication network (Loiacono Paragraph [0119])), and the fulfiller system is associated with a pharmacy (routing, to the selected pharmacy, the electronic prescription (Loiacono Paragraphs [0129 – 0130])); 
wherein the executable program code is configured to provide a notification to at least one of the user device or the requestor system that indicates the request was provided to the fulfiller (Loiacono Paragraph [0117]).  

Regarding claim 7, where Loiacono and Heald teach the system of claim 1, wherein said determine the fulfiller and the fulfillment time for the fulfillment includes to determine a non-fulfiller entity associated with at least one of the user or the fulfillment (providing the notification of fulfillment to the provider (Loiacono Paragraph [0117]) cooperating with the communication engine to provide a notification to a target system being a provider system (Loiacono Paragraph [0145])); and wherein the executable program code is configured to: 
provide information associated with the request to the non-fulfiller entity over the network (providing the notification of fulfillment to the provider (Loiacono Paragraph [0117])).  

Regarding claim 8, Loiacono teaches a method for dynamic routing of queued network-based communications performed by a host system, the method comprising: 
receiving an electronic prescription over a communication network (Loiacono Paragraph [0119]) electronic prescription is obtained from a provider system (Loiacono Paragraph [0028])); H14.00160001- 34 – 
queuing the request in a queue comprising a data structure (temporarily store the prescription in a prescription buffer datastore (Loiacono Paragraph [0120])); 
receiving information over the network, the information comprising at least one of: 
geolocation information from a user device of a user that is associated with the fulfillment (identifying pharmacies based upon current geographic location of the patient (Loiacono Paragraph [0126]) obtaining patient information from a patient datastore (Loiacono Paragraphs [0046] and [0048])); 
temporal information from the user device; or 
related request information associated with another request; 
determining one or more of a fulfiller or a fulfillment time for the fulfillment based at least on the information (identifying one (or more) pharmacies based on the patient information (geographic location of the patient) (Loiacono Paragraphs [0126 – 0127])); and 
providing, from the queue, the request to the fulfiller at the fulfillment time over the network (routing, to the selected pharmacy, the electronic prescription (Loiacono Paragraphs [0129 – 0130])).  
Loiacono fails to teach of also determining a fulfillment time and providing the request to the fulfiller at the fulfillment time.
Heald teaches determining a fulfillment time and providing the request to the fulfiller at the fulfillment time (routing the prescription based upon a set of values, including a pickup time of the prescription order (Paragraphs [0036 – 0038])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Heald related to routing prescriptions to pharmacies based upon a determined adjusted fulfillment time and apply them to the teachings of Loiacono for the purpose of adjusting a pickup time to more efficiently use pharmacist time (Heald Paragraphs [0037 – 0039]). It would have been obvious to one of ordinary skill in the art as this allows for a more prompt preparing of orders and a more efficient process (Heald Paragraphs [0037 – 0039]).

Regarding claim 9, Loiacono and Heald teach the method of claim 8, wherein the request includes a pre-designated fulfiller to complete the fulfillment (electronic prescription may comprise a selected pharmacy or the virtual pharmacy (Loiacono Paragraph [0107])); and 
wherein said queuing is performed irrespective of the pre-designated fulfiller being included in the request (receiving the electronic prescription and performing the interactive routing including storing the electronic prescription persistently (Loiacono Paragraph [0108])).  

Regarding claim 10, Loiacono and Heald teach the method of claim 8, wherein the information comprises one or more of the geolocation information, the temporal information, the related request information, or fulfiller information from a fulfiller system; and 
identifying pharmacies based upon current geographic location of the patient (Loiacono Paragraph [0126]) obtaining patient information from a patient datastore (Loiacono Paragraphs [0046] and [0048])).  

Regarding claim 11, Loiacono and Heald teach the method of claim 8, wherein the requestor system is associated with a physician's office (provider is a physician (Loiacono Paragraph [0003])), the request associated with the fulfillment is an electronic prescription (receiving an electronic prescription over a communication network (Loiacono Paragraph [0119])), and the fulfiller system is associated with a pharmacy (routing, to the selected pharmacy, the electronic prescription (Loiacono Paragraphs [0129 – 0130])); 
the method further comprising providing a notification to at least one of the user device or the requestor system that indicates the request was provided to the fulfiller (Loiacono Paragraph [0117]).  

Regarding claim 14, Loiacono and Heald teach the method of claim 8, wherein determining the fulfiller and the fulfillment time for the fulfillment includes determining a non-fulfiller entity associated with at least one of the user or the fulfillment (providing the notification of fulfillment to the provider (Loiacono Paragraph [0117]) cooperating with the communication engine to provide a notification to a target system being a provider system (Loiacono Paragraph [0145])); 
the method further comprising: 
providing the notification of fulfillment to the provider (Loiacono Paragraph [0117])).  

Regarding claim 15, Loiacono teaches a computer-readable storage medium having program instructions encoded thereon that are executable by one or more processors to perform a computer-implemented method, the method comprising: 
receiving, over a network from a requestor system, a request associated with a fulfillment (receiving an electronic prescription over a communication network (Loiacono Paragraph [0119]) electronic prescription is obtained from a provider system (Loiacono Paragraph [0028])); 
queuing the request in a queue comprising a data structure (temporarily store the prescription in a prescription buffer datastore (Loiacono Paragraph [0120])); 
receiving information over the network, the information comprising at least one of: 
geolocation information from a user device of a user that is associated with the fulfillment (identifying pharmacies based upon current geographic location of the patient (Loiacono Paragraph [0126]) obtaining patient information from a patient datastore (Loiacono Paragraphs [0046] and [0048])); 
temporal information from the user device; or 
related request information associated with another request; 
identifying one (or more) pharmacies based on the patient information (geographic location of the patient) (Loiacono Paragraphs [0126 – 0127])); and 
providing, from the queue, the request to the fulfiller over the network (routing, to the selected pharmacy, the electronic prescription (Loiacono Paragraphs [0129 – 0130])).  
Loiacono fails to teach of also determining a fulfillment time and providing the request to the fulfiller at the fulfillment time.
However, in analogous art, Heald teaches determining a fulfillment time and providing the request to the fulfiller at the fulfillment time (routing the prescription based upon a set of values, including a pickup time of the prescription order (Paragraphs [0036 – 0038])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Heald related to routing prescriptions to pharmacies based upon a determined adjusted fulfillment time and apply them to the teachings of Loiacono for the purpose of adjusting a pickup time to more efficiently use pharmacist time (Heald Paragraphs [0037 – 0039]). It would have been obvious to one of ordinary skill in the art as this allows for a more prompt preparing of orders and a more efficient process (Heald Paragraphs [0037 – 0039]).

Regarding claim 16, Loiacono and Heald teach the computer-readable storage medium of claim 15, wherein the request includes a pre-designated fulfiller to complete the fulfillment (electronic prescription may comprise a selected pharmacy or the virtual pharmacy (Loiacono Paragraph [0107])); and 
receiving the electronic prescription and performing the interactive routing including storing the electronic prescription persistently (Loiacono Paragraph [0108])).  

Regarding claim 17, Loiacono and Heald teach the computer-readable storage medium of claim 15, wherein the information comprises one or more of the geolocation information, the temporal information, the related request information, or fulfiller information from a fulfiller system; and 
wherein one or more of the geolocation information, the temporal information, the related request information, or the fulfiller information include real-time information (identifying pharmacies based upon current geographic location of the patient (Loiacono Paragraph [0126]) obtaining patient information from a patient datastore (Loiacono Paragraphs [0046] and [0048])).  

Regarding claim 18, Loiacono and Heald teach the computer-readable storage medium of claim 15, wherein the requestor system is associated with a physician's office (provider is a physician (Loiacono Paragraph [0003])), the request associated with the fulfillment is an electronic prescription (receiving an electronic prescription over a communication network (Loiacono Paragraph [0119])), and the fulfiller system is associated with a pharmacy (routing, to the selected pharmacy, the electronic prescription (Loiacono Paragraphs [0129 – 0130])); 
wherein the method further comprises providing a notification to at least one of the user device or the requestor system that indicates the request was provided to the fulfiller (Loiacono Paragraph [0117]).  

Regarding claimH14.00160001- 37 - 20, Loiacono and Heald teach the computer-readable storage medium of claim 15, wherein the geolocation information from the user device includes projected geolocation information predictive of a future location of the user or 
wherein said determining the fulfiller and the fulfillment time for the fulfillment includes determining a non-fulfiller entity associated with at least one of the user or the fulfillment, and wherein the method further comprises providing information associated with the request to the non-fulfiller entity over the network (providing the notification of fulfillment to the provider (Loiacono Paragraph [0117]) cooperating with the communication engine to provide a notification to a target system being a provider system (Loiacono Paragraph [0145])).

Claims 6 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Loiacono in view of Heald in further view of Nagar et al. (US 2020/0219055 A1), hereinafter “Nagar”.
Regarding claim 6, where Loiacono and Heald teach the system of claim 1, Loiacono and Heald fail to teach wherein the geolocation information from the user device includes projected geolocation information predictive of a future location of the user.  
However, in analogous art, Nagar teaches geolocation information from the user device includes projected geolocation information predictive of a future location of the user (determining fulfillment location based upon future travel locations of a user (Nagar Paragraph [0043])).
Nagar related to predicting user movements to provide fulfillment locations and apply them to the teachings of Loiacono and Heald for the purpose of selecting a secondary location for purchase opportunities. One would be motivated as such as this increases the likelihood of a purchase (Nagar Paragraph [0043]).

Regarding claim 13, where Loiacono and Heald teach the method of claim 8, Loiacono and Heald fail to teach wherein the geolocation information from the user device includes projected geolocation information predictive of a future location of the user.  
However, in analogous art, Nagar teaches geolocation information from the user device includes projected geolocation information predictive of a future location of the user (determining fulfillment location based upon future travel locations of a user (Nagar Paragraph [0043])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nagar related to predicting user movements to provide fulfillment locations and apply them to the teachings of Loiacono and Heald for the purpose of selecting a secondary location for purchase opportunities. One would be motivated as such as this increases the likelihood of a purchase (Nagar Paragraph [0043]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Loiacono in view of Heald and further in view of Astrup et al. (US 2006/0224414 A1), hereinafter “Astrup”.
Loiacono and Heald teach the system of claim 4, wherein the executable program code is configured to: link the request to a prior request in the queue based on at least one of a common patient or a relationship between a patient and a non-common patient (pharmacy selection may be based on a patients previous pharmacies used determined by querying one of the systems (Loiacono Paragraph [0035]) system includes the electronic prescription buffer datastore (Loiacono Paragraph [0085])), said link being based at least on providing one or more of a single fulfillment location, a reduced fulfillment cost (additional factor of selecting the pharmacy comprises prescription cost savings discounts (Loiacono Paragraph [0035])), or a reduced fulfillment time; wherein said determine the fulfiller and the fulfillment time is also based on said link (selecting the pharmacy based upon the aforementioned multiple factors (Loiacono Paragraph [0035])), Loiacono and Heald fail to teach wherein said provide includes the prior request from the queue.
However, in analogous art, Astrup teaches the providing includes the prior request from the queue (aggregating information about prescriptions received overtime and putting these prescriptions into specific batches for fulfillment purposes (Astrup Paragraph [0049])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Schultz related to batching prescriptions for delivery and apply them to the teachings of Loiacono and Heald for the purpose of aggregating data for delivery. One would be motivated as such as this allows for the processing of all prescriptions having shared features (such as name, address, etc…) to be combined together (Astrup Paragraph [0049]).

Regarding claim 12, where Loiacono and Heald teach the method of claim 11, further comprising: linking the request to a prior request in the queue based on at least one of a common pharmacy selection may be based on a patients previous pharmacies used determined by querying one of the systems (Loiacono Paragraph [0035]) system includes the electronic prescription buffer datastore (Loiacono Paragraph [0085])), said link being based at least on providing one or more of: H14.00160001- 35 – a single fulfillment location, a reduced fulfillment cost (additional factor of selecting the pharmacy comprises prescription cost savings discounts (Loiacono Paragraph [0035])), or a reduced fulfillment time; wherein said determining the fulfiller and the fulfillment time is also based on said linking (selecting the pharmacy based upon the aforementioned multiple factors (Loiacono Paragraph [0035])) , Loiacono and Heald fail to teach wherein said provide includes the prior request from the queue.
However, in analogous art, Astrup teaches the providing includes the prior request from the queue (aggregating information about prescriptions received overtime and putting these prescriptions into specific batches for fulfillment purposes (Astrup Paragraph [0049])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Schultz related to batching prescriptions for delivery and apply them to the teachings of Loiacono and Heald for the purpose of aggregating data for delivery. One would be motivated as such as this allows for the processing of all prescriptions having shared features (such as name, address, etc…) to be combined together (Astrup Paragraph [0049]).

Regarding claim 19, where Loiacono and Heald teach the computer-readable storage medium of claim 18, wherein the method further comprises: 
linking the request to a prior request in the queue based on at least one of a common patient or a relationship between a patient and a non-common patient (pharmacy selection may be based on a patients previous pharmacies used determined by querying one of the systems (Loiacono Paragraph [0035]) system includes the electronic prescription buffer datastore (Loiacono Paragraph [0085])), said link being based at least on providing one or more of: a single fulfillment location, a reduced fulfillment cost (additional factor of selecting the pharmacy comprises prescription cost savings discounts (Loiacono Paragraph [0035])), or a reduced fulfillment time; wherein said determining the fulfiller and the fulfillment time is also based on said linking (selecting the pharmacy based upon the aforementioned multiple factors (Loiacono Paragraph [0035])), Loiacono and Heald fail to teach wherein said provide includes the prior request from the queue.
However, in analogous art, Astrup teaches the providing includes the prior request from the queue (aggregating information about prescriptions received overtime and putting these prescriptions into specific batches for fulfillment purposes (Astrup Paragraph [0049])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Schultz related to batching prescriptions for delivery and apply them to the teachings of Loiacono and Heald for the purpose of aggregating data for delivery. One would be motivated as such as this allows for the processing of all prescriptions having shared features (such as name, address, etc…) to be combined together (Astrup Paragraph [0049]).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
John et al. (US 2012/0253831 A1) which teaches an interactive virtual pharmacy which receives prescription information and identified location information of a patient to determine a dispensing pharmacy.
Park et al. (US 2012/0096023 A1) which teaches providing a pharmacy guide including pharmacy locations proximate to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.K.B/Examiner, Art Unit 2459            

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459